Citation Nr: 0009172	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-29 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for disability 
manifested by dizzy spells, loss of balance, and numbness 
between the shoulders and arms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
that denied a claim of service connection for residuals of a 
cervical spine injury, and a claim of service connection for 
disability manifested by dizzy spells, loss of balance, and 
numbness between the shoulders and arms, claimed as problems 
with the head, ears, shoulders, and arms.  In December 1996, 
the veteran testified at a hearing at the RO.  In 
February 2000, the veteran testified at a hearing before a 
member of the Board.

In a written statement of January 1996, the veteran raised 
the issue of entitlement to an increased rating for his 
service-connected spondylolisthesis at L5 and the sacrum.  
This issue has not yet been addressed by the RO and is 
consequently referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
any cervical spine disability, or disability manifested by 
dizzy spells, loss of balance, and numbness between the 
shoulders and arms to the veteran's period of military 
service.

2.  No competent medical evidence has been presented to show 
that any disability manifested by dizzy spells, loss of 
balance, and numbness between the shoulders and arms has been 
caused or made worse by service-connected spondylolisthesis 
at L5 and the sacrum.


CONCLUSION OF LAW

The claim of service connection for residuals of a cervical 
spine injury or for disability manifested by dizzy spells, 
loss of balance, and numbness between the shoulders and arms 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 

2 Vet. App. 492, 494-95 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran contends that a cervical spine disability and 
disability manifested by dizzy spells, loss of balance, and 
numbness between the shoulders and arms are attributable to a 
cervical spine injury he sustained during service.  He claims 
that he injured both his low back and cervical spine in the 
same boating accident during service.  For the reasons that 
follow, the Board finds that the veteran's claim of 

service connection for residuals of a cervical spine injury 
or disability manifested by dizzy spells, loss of balance, 
and numbness between the shoulders and arms is not well 
grounded.  

The veteran's service medical records show that he was 
treated for back-related problems on numerous occasions.  In 
February 1945, he gave a history of having been thrown from a 
horse, and having landed on his back on a log in July 1942.  
He noted that, since that injury, he had had back trouble, 
characterized by pain in the low back and between his 
shoulder blades or scapula, with heavy lifting or straining.  
The impression was "spondylolysis  (prespondylolitheosis).  
L5 on S1."  In January 1946, he reported that, in December 
1944, he had re-injured his back when a landing craft 
capsized on him.  It was noted that there was no record 
documenting this event.  The remaining service medical 
records are negative for any complaints of, treatment for, or 
diagnoses suggesting cervical spine disability or disability 
manifested by dizzy spells, loss of balance, and numbness 
between the shoulders and arms.  

Thereafter, private correspondence and treatment reports, 
dated from July 1959 to March 1996, show that the veteran was 
seen for treatment of his back since September 1956.  Of 
particular relevance is a June 1978 certificate from a 
private attending chiropractor who indicated that clinical 
findings and symptomatology revealed that the veteran had 
pain, spasms, and loss of mobility in the cervical and lumbar 
regions.  Spinal subluxation of C-6, C-7, L-4, and L-5 was 
diagnosed.  The physician noted that the veteran had 
discogenic spondylosis in the cervical region at C-6 and C-7.

VA treatment and examination reports, dated from September 
1947 to July 1996, show that the veteran was seen for 
complaints pertaining to his back since September 1947.  The 
records also show that, in February 1994, the veteran 
reported a history of old neck and back injury, and 
complained of developing loss of equilibrium.  The diagnostic 
impression was multiple problems.  In May 1994, he was seen 
for complaints of loss of equilibrium/dizziness and neck 
pain.  The 

assessment was cervical disc disease.  Also in May 1994, he 
was seen for complaints of positional light-headedness, a 
single episode of decreased concentration, and dead feeling 
of the upper right extremity.  In June 1994, the assessment 
was dizzy spells - not seemingly related to carotid disease.  
In October 1994, the veteran gave a history of dizzy spells 
since 1985-86.  The diagnosis/assessment was Meniere's 
disease versus brainstem event.  In April 1995, the veteran 
was seen for numerous complaints, including dizzy spells and 
loss of equilibrium.  The impressions included vertigo.  A 
November 1995 suboptimal magnetic resonance imaging (MRI) 
scan of the cervical spine revealed that the veteran had mild 
generalized spondylosis and mild to moderate spinal canal 
stenosis at C5-6.  In April 1996, the veteran reported that 
he had had chronic neck pain since a military accident in 
1945 when he flipped in a landing vehicle.  He noted that he 
had had similar pain in the past and that such pain had 
responded to home treatments.  The assessment was neck pain 
secondary to cervical spondylosis.  It was noted that the 
veteran's neck pain with radiation into the shoulders and 
balance problems were related to cervical spondylosis with 
spinal stenosis which were related to the veteran's 1945 
injury.

The Board notes that, although the veteran's service medical 
records are negative for any reference to a cervical spine 
injury, the records do show treatment for his back.  
Nevertheless, even if the veteran did sustain a cervical 
injury at the same time that he injured his low back, he 
still needs to present competent medical evidence to show a 
link between his military service and current cervical spine 
disability, or disability manifested by dizzy spells, loss of 
balance, and numbness between the shoulders and arms.  
Caluza, supra.  

The Board has considered an April 1996 VA clinical record 
which noted a history that the veteran had had chronic neck 
pain since a military accident in 1945 when he flipped in a 
landing vehicle, and contained a notation that the veteran's 
neck pain with radiation into the shoulders and balance 
problems were related to cervical spondylosis with spinal 
stenosis which were in turn related to the veteran's 1945 
injury.  The Board notes that this notation was not a 
clinical assessment or 

diagnosis.  It appears merely as a statement based solely on 
the veteran's own self-reported history regarding his 
cervical spine injury and continuing symptoms since the 
injury.  There is no indication in the record that the 
examiner based the statement on any clinical findings or on 
his own independent medical judgment.  The examiner 
specifically prefaced the statement with the word "Note" 
which indicates that this comment was not part of the 
clinical assessment that was clearly provided earlier in the 
document.  Such a notation strongly suggests that the 
examiner was not providing a medical opinion as is required 
of a clinical assessment or diagnosis.  In that context, the 
Board does not find this to be competent medical evidence 
regarding the onset of cervical spine disability or 
disability manifested by dizzy spells, loss of balance, and 
numbness between the shoulders and arms.  LeShore v. Brown, 8 
Vet. App. 406 (1995) (medical history recorded by medical 
professional unenhanced by any medical judgment is not 
competent medical evidence).

The Board has considered the veteran's written statements as 
well as December 1996 and February 2000 testimony regarding 
the onset of such disorders.  However, while the veteran is 
competent to provide information regarding the symptoms he 
currently experiences, and those he has experienced since 
military service, there is no indication that he is competent 
to comment upon etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  

Turning to the issue of secondary service connection, the 
veteran also contends that service connection is warranted 
for disability manifested by dizzy spells, loss of balance, 
and numbness between the shoulders and arms because such 
disability was caused or aggravated by his service-connected 
spondylolisthesis at L5 and the sacrum.   (Service connection 
for spondylolisthesis at L5 and the sacrum has been in effect 
since April 1946.)  Based on a review of the evidence, the 
Board finds that the veteran's claim of secondary service 
connection is not well grounded.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.310.  


In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  For a claim of service connection on a 
secondary basis to be well grounded, competent medical 
evidence showing a causal relationship or aggravation must be 
presented.  See Jones (Wayne) v. Brown, 7 Vet. App. 134, 137-
38 (1994).  

While the record now contains evidence that the veteran has 
been treated for dizzy spells, loss of balance, and numbness 
the between shoulders and arms, there is no competent medical 
evidence tending to show that any such disability is due to 
or made worse by service-connected spondylolisthesis at L5 
and the sacrum.  The only linkage between service-connected 
disability and a disability manifested by dizzy spells, loss 
of balance, and numbness between the shoulders and arms is 
found in the veteran's own vigorous contentions that the 
claimed disability is a result of already service-connected 
spondylolisthesis.  Absent the presentation of competent 
medical evidence which tends to provide some link between the 
two, the claim of secondary service connection may not be 
considered well grounded and must be denied.  Jones, at 134.  
The veteran's own opinion regarding such a relationship does 
not suffice.  Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 494-95. 


ORDER

Service connection for residuals of a cervical spine injury 
is denied.

Service connection for disability manifested by dizzy spells, 
loss of balance, and numbness between the shoulders and arms 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

